Exhibit 10.1

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

THIRD AMENDMENT

 

This Third Amendment (“Third Amendment”) is entered into effective March 31,
2016 (the “Third Amendment Effective Date”) by and between Incyte Corporation
(“Incyte”), a Delaware corporation having an office at 1801 Augustine Cut-off,
Wilmington, DE 19803, and Eli Lilly and Company (“Lilly”), an Indiana
corporation having an office at Lilly Corporate Center, Indianapolis, IN 46285.

RECITALS

A.



Incyte and Lilly are parties to (i) a License, Development and Commercialization
Agreement, effective December 18, 2009, (ii) an Amendment, effective June 22,
2010, and (iii) a Second Amendment, effective August 1, 2011, pursuant to which
Incyte has granted Lilly an exclusive License to develop and commercialize
Licensed Compounds and Licensed Products in the Field (such Agreement, as so
amended, the “Agreement”).

 

B.



The Parties now desire to further amend the Agreement by excluding Ruxolitinib
(as defined below) for use in the Graft-Versus-Host Disease Field (as defined
below) from the prohibition in Section 2.6 against Incyte Developing or
Commercializing JAK2 Inhibitor Compounds in the Field in exchange for certain
payments by Incyte and the waiver by Incyte of its Co-Promotion Option.

 

C.



Unless otherwise defined herein, all capitalized terms appearing in this Third
Amendment shall have the meaning set forth in the Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.



“Graft-Versus-Host Disease Field” means the treatment, control, management,
mitigation, prevention or cure of all graft-versus-host disease Indications as
defined in subsections 279.50 through 279.53 of the International Classification
of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM) as set forth in
Exhibit A to this Third Amendment. [**]

 

2.



“Ruxolitinib” means Incyte’s proprietary JAK2 Inhibitor known as ruxolitinib.

 

3.



Section 2.6(a) (LICENSES; Non-Compete) and Section 2.6(b) (LICENSES;
Non-Compete) of the Agreement shall not apply to Development or
Commercialization of Ruxolitinib by Incyte, its Affiliates, licensees or
sublicensees for use in the Graft-Versus-Host Disease Field.

 



--------------------------------------------------------------------------------

 

Exhibit 10.1

CONFIDENTIAL TREATMENT MATERIAL

 

4.



Incyte shall pay to Lilly the following payments:

 

a.



A one-time, non-creditable, non-refundable payment of $35,000,000 within [**];  

 

b.



A one-time, non-creditable, non-refundable milestone payment of [**]; and

 

c.



A one-time, non-creditable, non-refundable milestone payment of [**].

 

5.



In no event may Lilly hold back any amount of any triggered and owing Lilly
milestone or royalty payment under the Agreement as an escrow or otherwise in
anticipation of any of the payments due and owing or to become due and owing
from Incyte under this Third Amendment.  Similarly, in no event may Incyte hold
back any amount of any triggered and owing Incyte upfront or milestone payment
under this Third Amendment as an escrow or otherwise in anticipation of any of
the payments due and owing or to become due and owing from Lilly under the
Agreement. 

 

6.



For clarity, the Parties acknowledge that the Graft-Versus-Host Disease Field is
within the Inflammatory Disease Field and the Licensed Field, and that this
Third Amendment does not alter this fact or restrict Lilly from Development or
Commercialization of any Licensed Compound for use in the Graft-Versus-Host
Disease Field.

 

7.



Section 5.4 (COMMERCIALIZATION; Co-Promotion) of the Agreement is hereby deleted
and replaced in its entirety with “[RESERVED]”.  The Table of Contents of the
Agreement is hereby appropriately revised to reflect such deletion, the
reference to “Co-Promotion Option” in the “Additional Definitions” section of
the Agreement is deleted, and Section 2.6(g)(iii) (LICENSES; Non-Compete)
(relating to termination of the Co-Promotion Option) of the Agreement is hereby
deleted.

 

8.



The provision for notices to Incyte in Section 13.5 of the Agreement is hereby
amended and restated to read in its entirety as follows:

 

“Notices to Incyte shall be addressed to:

 

Incyte Corporation

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: President and CEO

Facsimile No.: [**]

 

With a copy to:

 

Incyte Corporation

1801 Augustine Cut-Off



 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

CONFIDENTIAL TREATMENT MATERIAL

 

Wilmington, DE 19803

Attn: General Counsel

Facsimile No.: [**]”

 

9.



All other terms and conditions of the Agreement shall remain in full force and
effect.

 

10.



Any disputes regarding this Third Amendment shall be dealt with in accordance
the provisions of ARTICLE XII (Dispute Resolution) of the Agreement.  The
provisions of ARTICLE XIII (Miscellaneous) of the Agreement shall apply to this
Third Amendment as if repeated herein.

 

[remainder of page intentionally left blank]

 





 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

CONFIDENTIAL TREATMENT MATERIAL

 

IN WITNESS WHEREOF, the parties by their respective authorized representatives
have executed this Third Amendment as of the Effective Date.

 

 

ELI LILLY AND COMPANY

 

 

By:/s/ David A. Ricks

Name: David A. Ricks

Title: President, Lilly Bio-Medicines

INCYTE CORPORATION

 

 

By:/s/ Hervé Hoppenot 

Name: Hervé Hoppenot

Title: President and Chief Executive Officer

 





 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

CONFIDENTIAL TREATMENT MATERIAL

 

Exhibit A

 

Graft-Versus-Host Disease Field (ICD-9-CM)

 

279.50 Graft-versus-host disease, unspecified (including prophylaxis of
Graft-versus-host disease)

279.51 Acute graft-versus-host disease

279.52 Chronic graft-versus-host disease

279.53 Acute on chronic graft-versus-host disease

 

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

--------------------------------------------------------------------------------